Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgment is made of the amendment filed on 02/08/2022. Claims 1, 2, 16, 20 have been amended.	
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-3, 5, 13, 14 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwak US 2012/0153310.
Claim 1: Sodona et al. disclose a substrate, comprising 
(Fig. 5) [2nd line, page 9] a glass base 32 (color filter substrate), 
	


Claim 1: Kwak discloses a display panel, comprising a first display substrate, wherein the first display substrate comprises: 
(Fig. 1) a base layer 110 defining a display area AA (display cell area) and a non-display area TA (test area) that is adjacent to the display area AA [0057]; 
(Fig. 2) a gate line GL (GL2n-1/GL2n/171/172) disposed on the base layer 110; 
(Fig. 4) wherein the gate line GL (GL2n-1/GL2n/171/172) comprises a line portion 171/ GL (gate connection line 171 connected to gate line GL) [0069] extending in a specific direction (X-direction) and a pad portion 172 disposed on the same layer as the line portion 171/GL (gate connection line 171 connected to gate line GL) and connected to the line portion 171 (by connection pattern 177 at contact holes 176a/176b);
(Fig. 4) a first insulating layer 186 [0075] disposed on the base layer 110 and covering the gate line GL/171/172; and 
(Figs. 2, 4) a test line 161/162 (gate test lines) [0054] overlapping the non-display area TA and disposed on the first insulating layer 186, 
(Fig. 4) wherein the test line 161 (gate test line) covers (overlapping) a first contact hole 175 defined in the first insulating layer 186 and electrically contacts the pad portion 172 of the gate line through the first contact hole 175 (the test line 161 electrically contacts the pad portion 172 by gate connection pattern 173) [0061]


    PNG
    media_image1.png
    576
    510
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    322
    559
    media_image2.png
    Greyscale

Claims 2, 3, 5, 13, 14: Kwak discloses
Claim 2: (Fig. 2) the gate line GL2n-1/171/172/165 comprises a connection line portion 165/161 (vertical gate electrostatic dispersion line) [0055] disposed on the base layer and is extended in the specific direction (vertical 165/161 and horizontal GL/GL2n-1), and 
Claim 3: (Fig. 4) the pad portion 172 has an area larger than each of the connection line portion 165/161 and the line portion GL within a specific area having a same length in the specific direction and in another direction perpendicular to the specific direction (X/Y-directions)
Claim 5: (Figs. 2, 4) the test line 161/162 (gate test lines) [0054] comprises a test line portion 161 (horizonal portion 161) and (Fig. 4) a test pad portion 177 (sub connection pattern) [0076] that are electrically connected to each other (section of 161 continuously connected to 175/174/172/176c/177) and the test pad portion 177 overlaps the pad portion 176c/172 (176c/172 are connected) and is in electric contact with the pad portion 176c through the first contact hole 176b.
Claim 13: (Figs. 2, 4) the gate line is provided as a plurality of gate lines GL2n-1/ GL2n/172, wherein the test line is provided as a plurality of test lines 161/162 corresponding to the plurality of gate lines GL2n-1/ GL2n, respectively, and a first test line 161 among the plurality of the test lines partially overlaps at least one of the plurality of gate lines GL2n-1/ GL2n/172.
Claim 14: (Figs. 2, 3) the first display substrate further comprises a thin film transistor S (switching element) [0060] that overlaps the display area AA and is disposed on the base layer 110, and wherein the thin film transistor S comprises: a control electrode 181 (gate electrode) disposed on the base layer 110 through a first process that is same as that for Note: Regarding the limitation “through a first/second process”: A product-by-process claim is not limited to the manipulations of the recited steps, only the structure implied by the steps. The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1969). See: MPEP §2113.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak US 2012/0153310 in view of Chang US 2010/0159695.
Claim 4: 

(Fig. 4) the connection line portion (vertical line 210 between 220 and 230), the pad portion 220, and the line portion (horizontal line 210) are disposed on the base layer and have a unitary body.
It would have been obvious to one of ordinary skill in the art to modify Kwak's invention with Chang’s structure in order to provide prevention of manufacturing defects, as taught by Chang [0010];

Claim 5, 6, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak US 2012/0153310 in view of Hong et al. US 2015/0144940.
Claims 5, 6, 12, 14: 
Hong et al. teach
Claim 5: (Figs. 4, 5A) the test line TL2 comprises a test line portion TL2 [0077] and a test pad portion TP2/CNT (facing CL1) (see Fig. 5A) that are electrically connected to each other (at CNT), and wherein the test pad portion TP2/CNT overlaps the pad portion (CL1) and is in electric contact with the pad portion (CL1) through the first contact hole CNT.  
Claim 6: (Fig. 4) wherein the first contact hole CNT comprises a plurality of first sub-contact holes CNT spaced apart from each other in a plan view, and wherein the test pad portion TP2/CNT is in electric contact with the pad portion CL1 through the plurality of first sub-contact holes CNT
Claim 12: (Figs. 4, 5A) wherein the test pad portion TP2/CNT and the test line portion TL2 are disposed on the first insulating layer 112 and have a unitary body, and (Fig. 4) 
Claim 14: (Figs. 2, 16A) a thin film transistor SW that overlaps the display area and is disposed on the base layer 110, and wherein the thin film transistor SW comprises: a control electrode GE (gate electrode) disposed on the base layer through a first process that is same as that for the gate line GL (forming a gate pattern including first and second connecting lines which are arranged in a first direction and extending in a second direction substantially perpendicular to the first direction) [0025]; and a first electrode SE (source electrode) and a second electrode DE (drain electrode) disposed on the first insulating layer 112 through a second process that is same as that for the test line TL1 (forming an active pattern and a data pattern which includes first to fourth test lines arranged in the first direction) [0025].
It would have been obvious to one of ordinary skill in the art to modify Kwak's invention with Hong’s structure in order to provide thin thickness, lightweight, low power consumption, etc., as taught by Hong [0006];

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak US 2012/0153310  in view of Jia et al. US 2017/0199439.
Claim 15: 
Jia et al. teach
an end of the test line is electrically connected to the gate line, and an opposite end of the test line is grounded (one of the two end points of the test line is grounded) [0041].  
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak US 2012/0153310.
Claim 16: Kwak discloses a method of fabricating of a display panel, comprising: 
(Fig. 4) forming a gate line GL (GL2n-1/GL2n/171/172) on a first base layer 110, 
(Fig. 4) the gate line GL (GL2n-1/GL2n/171/172) comprises a line portion 171/ GL (gate connection line 171 connected to gate line GL) [0069] that extends in a specific direction (X-direction) and a pad portion 172 that is disposed on the same layer as the line portion 171/GL (gate connection line 171 connected to gate line GL) and connected to the line portion 171 (by connection pattern 177 at contact holes 176a/176b);
(Fig. 4) forming a first insulating layer 186 [0075] disposed on the base layer 110 to cover the gate line GL/171/172; and 
(Fig. 4) etching (inherent) a portion of the first insulating layer 186 to form a first contact hole 175 exposing at least a portion of the pad portion 172 of the gate line GL (GL2n-1/GL2n/171/172); 
(Figs. 2, 4) forming a test line 161 (gate test line) [0054] on the first insulating layer 186, the test line covering (overlapping) the first contact hole 186 and electrically contacting the pad portion 172 of the gate line through the first contact hole 175 (the test line 161 electrically contacts the pad portion 172 by gate connection pattern 173)
(Fig. 5) coupling a second base layer 210 to the first base layer 110 using an adhesive member (coupling two substrate together using an adhesive member involves routine skill in the art).

Claims 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak US 2012/0153310 in view of Hong et al. US 2015/0144940.
Claim 17: 
Hong et al. teach
(Figs. 2, 16A) forming a control electrode GE (gate electrode) on an area of the first base layer 110 that overlaps a display area (area having TFT), through a first process that is same as that for the gate line GL (forming a gate pattern including first and second connecting lines which are arranged in a first direction and extending in a second direction substantially perpendicular to the first direction) [0025]; and 
forming a first SE (source electrode) and a second electrode DE (drain electrode) that overlap the display area (area having TFT), on the first insulating layer 112 through a second process that is same as that for the test line TL1 (forming an active pattern and a data pattern which includes first to fourth test lines arranged in the first direction) [0025].  
It would have been obvious to one of ordinary skill in the art to modify Hong's invention with Hong's structure in order to provide improved detection efficiency for detecting a substrate crack, as taught by Hong [Abstract].

Claim 19: 

(Fig. 4) the gate line 210 comprises a connection line portion (horizontal input line 210 on left side of pad 220), a pad portion 220 (gate pad) [0040], and a line portion (vertical exit line 210 on right side of pad 220) that are sequentially arranged,
(Figs. 4, 5A) the test line TL2 comprises a test line portion TL2 [0077] and a test pad portion TP2/CNT (facing CL1) (see Fig. 5A) that is in electric contact with the pad portion (CL1) through the first contact hole CNT,
(Fig. 4) wherein the pad portion 220 has an area larger than each of the connection line portion 210 and the line portion (210) within a first region occupied by the pad portion 220, and 
wherein the test pad portion 220/230 has an area larger than the test line portion (210) within a second region occupied by the test pad portion 220/230.
It would have been obvious to one of ordinary skill in the art to modify Hong's invention with Hong's structure in order to provide improved detection efficiency for detecting a substrate crack, as taught by Hong [Abstract].

Allowable Subject Matter
Claims 7-11, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance:  

“…a second insulating layer disposed on the first insulating layer and covering the test line; and an auxiliary test pad portion disposed on the second insulating layer and being in electric contact with the test pad portion through a second contact hole defined in the second insulating layer.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claims 1, 2, 5. Claims 8-11 are also allowed due to their virtue of dependency.
The primary reason for the allowance of the dependent claim 18 is the inclusion of the limitation 
“…forming a second insulating layer on the first insulating layer to cover the test line; forming a second contact hole and a pixel contact hole in the second insulating layer, the second contact hole overlapping the a test pad portion, and the pixel contact hole overlapping the second electrode; and forming an auxiliary test pad portion and a pixel electrode on the second insulating layer, wherein the auxiliary test pad portion is in electric contact with the test pad portion through the second contact hole, and wherein the pixel electrode is in electric contact with the second electrode through the pixel contact hole.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claims 16, 17.
The primary reason for the allowance of the independent claim 20 is the inclusion of the limitation 
“…a test line overlapping the non-display area, being disposed on the insulating layers and covering at least one contact hole defined in the insulating layer electrically contacting the pad portion of the signal line through the at least one contact hole, 
wherein the connection line portion, the line portion, and pad portion are disposed on the same layer as one another, wherein the test line comprises a test line portion which is extended in the specific direction and a test pad portion that is physically connected to the test line portion, wherein the test pad portion overlaps the pad portion in a plan view.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 20.
Kwak US 2012/0153310, Hong et al. US 2015/0144940 and Chang US 2010/0159695 are silent as of the specific limitations. 

Response to Arguments
Applicant’s remarks filed 02/08/2022 have been considered but are moot in view of the new ground(s) of rejection. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871